194 S.E.2d 633 (1973)
283 N.C. 106
Forest BEACHBOARD, Plaintiff,
v.
SOUTHERN RAILWAY CO, Defendant and Third Party Plaintiff Appellee,
v.
U. S. PLYWOOD-CHAMPION PAPER, INC, Third Party Defendant Appellant.
Supreme Court of North Carolina.
March 6, 1973.
Uzzell & Dumont, for U. S. Plywood-Champion Papers, Inc., third-party defendant appellant.
W. T. Joyner, Bennett, Kelly & Long, for Southern Railway, defendant appellee.
Petition for writ of certiorari by U. S. Plywood-Champion Paper, Inc., Third Party Defendant Appellant, to review the decision of the North Carolina Court of Appeals, 16 N.C.App. 671, 193 S.E.2d 577. Denied.